DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an image forming portion configured to form a toner image”, “a fixing portion configured to heat the toner image”, and “a bonding portion configured to bond the sheet” in claim 1, “a sheet storage portion arranged below the image forming portion and configured to store a sheet”, “a feeding member configured to feed the sheet”, “a folding portion configured to fold the sheet”, and “a conveying member configured to convey the sheet” in claim 2, “a cooling portion configured to cool the sheet” in claim 9, “a reverse unit configured to reverse the sheet” in claim 10, “a first storage portion configured to store the printing toner” and “a second storage portion configured to store the powder adhesive” in claim 11, “an air blow unit configured to take in outer air” in claims 15 and 16, “an image forming portion configured to form a toner image”, “a fixing portion configured to heat the toner image”, “a folding portion configured to fold the sheet”, and “a bonding portion configured to bond the sheet” in claim 17, and “a first storage portion configured to store printing toner”, “a second storage portion configured to store powder adhesive”, “an image forming portion configured to form a toner image”, “a fixing portion configured to heat the toner image”, “a folding portion configured to fold the sheet”, and “a bonding portion configured to bond the sheet” in claim 18. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Objections
Claims 5, 17, and 18 are objected to because of the following informalities:
Regarding claim 5, the recited “on a position upper than” should be corrected to “at a position above”.
Regarding claim 17, the recited “at positions upper than” should be corrected to “at positions above”. 
Regarding claim 18, the recited “than a lower end portion of the bonding portion” should be corrected to “a lower end portion of the bonding portion”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 4 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ishida US 20060133871.
Regarding claim 1, Ishida discloses:
An image forming apparatus comprising:
an image forming portion (Y/M/C/K/S/7/8) (FIG. 2) configured to form a toner image on a sheet (P) (FIG. 2) using printing toner and apply powder adhesive on the sheet [0042];
a fixing portion (10) (FIG. 2) configured to heat the toner image formed on the sheet and the powder adhesive applied on the sheet by the image forming portion and fix the toner image and the powder adhesive to the sheet; and
a bonding portion (12) (FIG. 2) configured to bond the sheet with the powder adhesive by reheating the sheet having been heated by the fixing portion,
wherein the bonding portion is arranged above the image forming portion (FIG. 2) (at least a portion of the bonding portion is located at a position higher than the image forming portion).
Regarding claim 3, Ishida discloses:
wherein the image forming portion and the fixing portion are housed in a first casing (FIG. 2), and
wherein the bonding portion is housed in a second casing that is attached to an upper portion of the first casing (FIG. 2).
Regarding claim 4, Ishida discloses:
wherein the bonding portion is arranged within an occupation range of the first casing when viewed in a vertical direction (FIG. 2).

Allowable Subject Matter

Claim 5 would be allowable if rewritten to overcome the claim objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 2 and 6-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, the prior art of record does not disclose or suggest the recited “wherein the fixing portion is arranged on a sheet conveyance route that extends upward to the conveying member from the feeding member at the one side in the horizontal direction with respect to the image forming portion, wherein the folding portion is arranged above the image forming portion, and wherein the bonding portion is arranged on a sheet conveyance route that extends from the conveying member via the folding portion to the other side in the horizontal direction above the image forming portion” along with the remaining claim limitations.
Regarding claim 5, the prior art of record does not disclose or suggest the recited “a first tray to which a sheet not passing the bonding portion is discharged; and a second tray to which a sheet bonded by the bonding portion is discharged, wherein the first tray and the second tray are arranged on a position upper than the image forming portion” along with the remaining claim limitations.
Regarding claim 6, the prior art of record does not disclose or suggest the recited “a first tray to which a sheet not passing the bonding portion is discharged; and a second tray to which a sheet bonded by the bonding portion is discharged, wherein a length of the second tray in a sheet conveyance direction is shorter than a length of the first tray in the sheet conveyance direction” along with the remaining claim limitations.

Regarding claims 9 and 10, the prior art of record does not disclose or suggest the recited “a cooling portion configured to cool the sheet heated by the fixing portion, wherein the cooling portion is configured to cool the sheet after the image forming portion has formed the toner image to a first side of the sheet and before the image forming portion applies the powder adhesive to a second side opposite to the first side of the sheet” along with the remaining claim limitations.
Regarding claims 11-16, the prior art of record does not disclose or suggest the recited “wherein with respect to a vertical direction, a bottom portion of the second storage portion is positioned lower than a lower end portion of the fixing portion and a lower end portion of the bonding portion” along with the remaining claim limitations.
Regarding claim 17, the prior art of record does not disclose or suggest the recited “a first tray to which a sheet not passing the bonding portion is discharged; and a second tray to which the sheet bonded by the bonding portion is discharged, wherein the first tray and the second tray are arranged at positions upper than the image forming portion” along with the remaining claim limitations.
Regarding claim 18, the prior art of record does not disclose or suggest the recited “wherein with respect to a vertical direction, a bottom portion of the second storage portion is positioned lower than a lower end portion of the fixing portion and than a lower end portion of the bonding portion” along with the remaining claim limitations.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay Jr. can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS S GIAMPAOLO II/Primary Examiner, Art Unit 2852